UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES OF AMERICA CASE NO. lS-cr-00079-Ol
VERSUS JUDGE FOOTE
MARLON G. GLADNEY (Ol) MAGISTRATE JUDGE HORNSBY
O R D E R

The Report and Recommendation of the Magistrate Judge having been considered,
and the parties having waived their objections thereto;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s
guilty plea is accepted, and the court hereby adjudges Defendant guilty of the offense
charged in Count l of the Indictment.

THUS DONE AND SIGNED in Shreveport, Louisiana, this id day of

November, 2018.

 

 

 

